DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-5, 8-9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Lind reference, which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Lind to satisfy each of Applicant’s pertinent limitations (specifically with regard to the claimed structural configurations), as such modifications would be likely to render the Lind assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such mechanical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 are narrative in nature.  Please review/revise/clarify.
There is insufficient antecedent basis for multiples limitations in the claims, including: i) claim 1 recites the limitation "the controlled emission of a laser beam"; ii) claim 4 recites the limitation “the different positions”; iii) claims 7, 12 and 16 recite the limitation “the region of a back fold”; iv) claims 8 and 13 recite the limitation “the circular conveyor band”; v) claims 9 and 14 recite the limitation “the region of the aperture”; vi) claim 10 and 15 recite the limitation “ the height of the gap”; vii) claims 12 and 14 recite the limitation “the aperture of the data carrier cover”; and viii) claim 16 recites the limitations “the laser beam” and “the aperture of the data carrier cover”.  
The claim 1, 5, 7, 11-12 and 16 recitations of “it” are unclear.  To which claimed element should this term apply?  Please review/revise/clarify.
The term “close to” in claims 3 and 11 is a relative term which renders the claim indefinite. The term “close” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claim 4 recitation of “a larger dimension transversely to the pivot axis than does the data carrier receptacle” is unclear.  Exactly what structural configuration is sought?  Please review/revise/clarify.
Claims 2, 6 and 13 are rejected as depending (directly or indirectly) from rejected independent claims 1 and 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 10-12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0056680 to Lind et al. (“Lind”).
	Regarding claim 1, Lind anticipates a device (e.g. booklet processing mechanism 30, as shown in figs. 1-6) for recording information (e.g. lasing, as discussed at para. 26) in a data carrier (e.g. multiple sheet booklet 10, as shown in fig. 9) has i) a data carrier receptacle (e.g. backing plate 40, as shown in figs. 1-6) for at least partially receiving (para. 31) the data carrier (10) in a planar manner (fig. 1); ii) a data carrier cover (e.g. guide and clamp mechanism 50, as shown in fig. 1 and discussed at para. 37-40) which is arranged relative to (fig. 1) the data carrier receptacle (40) and is adapted for holding (fig. 1 and para. 37-40) the data carrier (10) between (fig. 1 and para. 37-40) the data carrier receptacle (40) and the data carrier cover (50); iii) a laser source (e.g. laser system 39, as shown in fig. 2) which is adapted for the controlled emission (para. 31) of a laser beam (e.g. laser pulses discussed at para. 31) and which is adapted for effecting irreversible changes (e.g. “lasing” discussed at para. 31) in the data carrier (10) with the laser beam (aforementioned laser pulses); and iv) a mount (e.g. the mounting discussed at para. 33) which receives (para.  33) the data carrier receptacle (40) in such a manner that it is pivotable (para. 33) about a pivot axis (e.g. horizontal axis 42 and vertical axis 44); wherein v) the data carrier cover (50) has an aperture (e.g. circular hole within t-shaped region 62, unnumbered but shown in fig. 1) which makes an information surface region (e.g. front page of sheet 20a, as shown in fig. 9) of the data carrier (10) accessible (fig. 1) to a laser beam (aforementioned laser pulses) from the laser source (39); vi) the data carrier receptacle (40) has two or more positions (e.g. two or more pivoted positions permitted per the discussion at para. 33) in which the data carrier receptacle (40) can be received (i.e. “mounted”) in the mount (aforementioned mounting discussed at para. 33) in such a manner that it is repositionable and pivotable (para. 33) about the pivot axis (42 and 44); and vii) the data carrier receptacle (40) is pivotable to and fro (para. 33) about the pivot axis (42 and 44) between two angular positions (para. 33) by means of a pivot drive (e.g. a user or mechanism applying requisite force to effect a pivoting motion), so that a laser beam (aforementioned laser pulses) from the laser source (39) strikes (para. 33 and fig. 2) the information surface region (20a) of the data carrier (10) received (fig. 1 and para. 31) in the data carrier receptacle (40) at different angles of impact (para. 33).
	Regarding claim 2, Lind anticipates the device for recording information in a data carrier as claimed in claim 1, wherein the data carrier receptacle (40) has an associated data carrier conveyor (e.g. transport belt 160, as shown in fig. 1 and discussed at para. 55-56) which is adapted to convey (para. 55-56) a data carrier (10) between (fig. 1) the data carrier receptacle (40) and the data carrier cover (50) in such a manner that the information surface region (20a) of the data carrier (10) is at least partially in alignment with the aperture (aforementioned circular hole within t-shaped region 62) of the data carrier cover (50).
	Regarding claim 3, Lind anticipates the device for recording information in a data carrier as claimed in claim 1, wherein the laser beam (aforementioned laser pulses) from the laser source (39) is to be directed onto (fig. 2 and para. 31) the data carrier receptacle (40) in a region close to and along (figs. 1-2) the pivot axis (42 and 44).
	Regarding claim 6, Lind anticipates the device for recording information in a data carrier as claimed in claim 2, wherein the data carrier conveyor (160) is adapted to convey (para. 55-56) the data carrier (10) onto the data carrier receptacle (40) substantially parallel to (fig. 1) the pivot axis (42 and 44).
	Regarding claim 7, Lind anticipates the device for recording information in a data carrier as claimed in claim 2, wherein the data carrier conveyor (160) has a conveyor band (per para. 55-56, the device is a belt) which circulates around (i.e. in the vicinity of, as shown in fig. 1) the data carrier receptacle (40) and which is adapted to come into engagement with (fig. 1) a data carrier (10) in the form of a passport booklet (para. 2) in the region of a back fold thereof (fig. 1) and to convey it between (fig. 1 and para. 55-56) the data carrier receptacle (40) and the data carrier cover (50) substantially parallel to (fig. 1) the pivot axis (42 and 44).
	Regarding claim 10, Lind discloses the device for recording information in a data carrier as claimed in claim 1, wherein the height of the gap (e.g. gap between the guide and clamp mechanism 50 and the backing plate 40, as shown in fig. 1) is adjustable (para. 37), and in particular the height of the gap (aforementioned gap between the guide and clamp mechanism 50 and the backing plate 40) can be adjusted (para. 37) by means of a holding-down clamp (e.g. guide/clamp structure 70, as shown in fig. 1 and discussed at para. 40).
	Regarding claim 11, Lind anticipates a method (e.g. processing operation discussed at para. 5) for recording information (e.g. lasing, as discussed at para. 26) in a data carrier (e.g. multiple sheet booklet 10, as shown in fig. 9), wherein i) in a preparation phase: a data carrier receptacle (e.g. backing plate 40, as shown in figs. 1-6), which has two or more pivot positions (e.g. two or more pivoted positions permitted per the discussion at para. 33) in which the data carrier receptacle (40) can be received (i.e. “mounted”) in a mount (e.g. the mounting discussed at para. 33) in such a manner that it is repositionable and pivotable (para. 33) about a pivot axis (e.g. horizontal axis 42 and vertical axis 44), is to be brought into a pivot position (para. 33) in which an information surface region (e.g. front page of sheet 20a, as shown in fig. 9) of a data carrier (e.g. multiple sheet booklet 10, as shown in fig. 9) located on (para. 31) the data carrier receptacle (40) that is to be inscribed (e.g. “lased” discussed at para. 31) by means of a laser beam (e.g. laser pulses discussed at para. 31) is located substantially parallel to (figs. 1-2) and close to (figs. 1-2) the pivot axis (42 and 44); and ii) in an operating phase: introducing the data carrier (10) in an at least partially planar manner (fig. 1) between a data carrier receptacle (40) and a data carrier cover (e.g. guide and clamp mechanism 50, as shown in fig. 1 and discussed at para. 37-40), arranged relative to (fig. 1) the data carrier receptacle (40), for holding (fig. 1 and para. 37-40) the data carrier (10) between (fig. 1 and para. 37-40) the data carrier receptacle (40) and the data carrier cover (50), wherein the data carrier cover (50) has an aperture (e.g. circular hole within t-shaped region 62, unnumbered but shown in fig. 1) which makes an information surface region (20a) of the data carrier (10) accessible (fig. 1) to the laser beam (aforementioned laser pulses) from a laser source (e.g. laser system 39, as shown in fig. 2); 5Attorney Docket No. 244740 iii) pivoting (per para. 33, the backing plate 40 assembly may be pivoted as desired) the data carrier receptacle (40) with the data carrier cover (50) and a data carrier (10) located therebetween (fig. 1 and para. 37-40) about the pivot axis (42 and 44) into a first angular position (per para. 33, the backing plate 40 assembly may be pivoted as desired); iv) emitting a laser beam (aforementioned laser pulses) in a controlled manner (para. 31) from a laser source (39), which is adapted to effect irreversible changes (e.g. “lasing” discussed at para. 31) in the data carrier (10) with the laser beam (aforementioned laser pulses), onto the information surface region (20a) of the data carrier (10) in the first angular position (per para. 33, the backing plate 40 assembly may be pivoted as desired) in order to record information (aforementioned lasing) in the information surface region (20a) of the data carrier (10); v) pivoting (per para. 33, the backing plate 40 assembly may be pivoted as desired) the data carrier receptacle (40) with the data carrier cover (50) and the data carrier (10) located therebetween (fig. 1 and para. 37-40) about the pivot axis (42 and 44) into a second angular position (per para. 33, the backing plate 40 assembly may be pivoted as desired); vi) emitting a laser beam (aforementioned laser pulses) in a controlled manner (para. 31) from the laser source (39) onto the information surface region (20a) of the data carrier (10) in the second angular position (per para. 33, the backing plate 40 assembly may be pivoted as desired) in order to record information (aforementioned lasing) in the information surface region (20a) of the data carrier (10); and vii) releasing (para. 47) the data carrier (10) from the data carrier receptacle (40).
	Regarding claim 12, Lind anticipates a device (e.g. booklet processing mechanism 30, as shown in figs. 1-6)  for recording information (e.g. lasing, as discussed at para. 26) in a data carrier (e.g. multiple sheet booklet 10, as shown in fig. 9) comprising: i) a data carrier receptacle (e.g. backing plate 40, as shown in figs. 1-6) for at least partially receiving (para. 31) the data carrier (10) in a planar manner (fig. 1); ii) a data carrier cover (e.g. guide and clamp mechanism 50, as shown in fig. 1 and discussed at para. 37-40) which is arranged relative to (fig. 1) the data carrier receptacle (40) and is adapted for holding (fig. 1 and para. 37-40) the data carrier (10) between (fig. 1 and para. 37-40) the data carrier receptacle (40) and the data carrier cover (50); iii) a laser source (e.g. laser system 39, as shown in fig. 2) which is adapted for the controlled emission (para. 31) of a laser beam (e.g. laser pulses discussed at para. 31) and which is adapted for effecting irreversible changes (e.g. “lasing” discussed at para. 31) in the data carrier (10) with the laser beam (aforementioned laser pulses); iv) a mount (e.g. the mounting discussed at para. 33) which receives (para.  33) the data carrier receptacle (40) in such a manner that it is rotatable (para. 33) about an axis of rotation (e.g. horizontal axis 42 and vertical axis 44); v) wherein the data carrier cover (50) has a first aperture (e.g. circular hole within t-shaped region 62, unnumbered but shown in fig. 1) which makes an information surface region (e.g. front page of sheet 20a, as shown in fig. 9) of the data carrier (10) accessible (fig. 1) to a laser beam (aforementioned laser pulses) from the laser source (39) in a second rotational position (per para. 33, the backing plate 40 assembly may be pivoted as desired); vi) the data carrier receptacle (40) has a second aperture (e.g. square/trapezoidal hole within backing plate 40, unnumbered by shown in fig. 1) which makes a side of the data carrier (10) that is remote from (fig. 1) the information surface region (20a) accessible (fig. 1) to a laser beam (aforementioned laser pulses) from the laser source (39) in a first rotational position (per para. 33, the backing plate 40 assembly may be pivoted as desired); and vii) 6Attorney Docket No. 244740the data carrier receptacle (40) is rotatable to and fro (para. 33) about the axis of rotation (42 and 44) between two rotational positions (para. 33) by means of a rotary drive (e.g. a user or mechanism applying requisite force to effect a pivoting motion), so that a laser beam (aforementioned laser pulses) from the laser source (39) in the first rotational position (per para. 33, the backing plate 40 assembly may be pivoted as desired) strikes the information surface region (20a) and in the second rotational position (per para. 33, the backing plate 40 assembly may be pivoted as desired) strikes the side of the data carrier (10) received (fig. 1 and para. 31) in the data carrier receptacle (40) that is remote from the information surface region (20a); and viii) wherein the data carrier receptacle (40) has an associated data carrier conveyor (e.g. transport belt 160, as shown in fig. 1 and discussed at para. 55-56) which is adapted to convey (para. 55-56) a data carrier (10) between (fig. 1) the data carrier receptacle (40) and the data carrier cover (50) in such a manner that the information surface region (20a) of the data carrier (10) is at least partially in alignment with the aperture (aforementioned circular hole within t-shaped region 62) of the data carrier cover (50), and the data carrier conveyor (160) has a conveyor band (per para. 55-56, the device is a belt) which circulates around (i.e. in the vicinity of, as shown in fig. 1) the data carrier receptacle (40) and which is adapted to come into engagement with (fig. 1) a data carrier (10) in the form of a passport booklet (para. 2) in the region of a back fold thereof (fig. 1) and to convey it between (fig. 1 and para. 55-56) the data carrier receptacle (40) and the data carrier cover (50) substantially along a pivot axis (42 and 44) of the data carrier receptacle (40).
	Regarding claim 15, Lind anticipates the device for recording information in a data carrier as claimed in claim 12, wherein the height of the gap (e.g. gap between the guide and clamp mechanism 50 and the backing plate 40, as shown in fig. 1) is adjustable (para. 37), and in particular the height of the gap (aforementioned gap between the guide and clamp mechanism 50 and the backing plate 40) can be adjusted (para. 37) by means of a holding-down clamp (e.g. guide/clamp structure 70, as shown in fig. 1 and discussed at para. 40).
	Regarding claim 16, Lind anticipates a method (e.g. processing operation discussed at para. 5) for recording information (e.g. lasing, as discussed at para. 26) in a data carrier (e.g. multiple sheet booklet 10, as shown in fig. 9), having the steps: i) introducing the data carrier (10) in an at least partially planar manner (fig. 1) between (fig. 1 and para. 37-40) a data carrier receptacle (e.g. backing plate 40, as shown in figs. 1-6) and a data carrier cover (e.g. guide and clamp mechanism 50, as shown in fig. 1 and discussed at para. 37-40), arranged relative to (fig. 1) the data carrier receptacle (40), for holding (fig. 1 and para. 37-40) the data carrier (10) between (fig. 1 and para. 37-40) the data carrier receptacle (40) and the data carrier cover (50), wherein the data carrier receptacle (40) has an aperture (e.g. square/trapezoidal hole within backing plate 40, unnumbered by shown in fig. 1) which makes an information surface region (e.g. front page of sheet 20a, as shown in fig. 9) of the data carrier (10) accessible (fig. 1) to the laser beam (e.g. laser pulses discussed at para. 31) from a laser source (e.g. laser system 39, as shown in fig. 2), and wherein the data carrier receptacle (40) has an associated data carrier conveyor (e.g. transport belt 160, as shown in fig. 1 and discussed at para. 55-56) which is adapted to convey (para. 55-56) a data carrier (10) between (fig. 1) the data carrier receptacle (40) and the data carrier cover (50) in such a manner that the information surface region (20a) of the data carrier (10) is at least partially in alignment with the aperture (e.g. circular hole within t-shaped region 62, unnumbered but shown in fig. 1) of the data carrier cover (50), and wherein the data carrier conveyor (160) has a conveyor band (per para. 55-56, the device is a belt) which circulates around (fig. 1) the data carrier receptacle (40) and which is adapted to come into engagement with (fig. 1) a data carrier (10) in the form of a passport booklet (para. 2) in the region of a back fold thereof (fig. 1) and to convey it between (fig. 1 and para. 55-56) the data carrier receptacle (40) and the data carrier cover (50) substantially along a pivot axis (e.g. horizontal axis 42 and vertical axis 44)  of the data carrier receptacle (40); ii) positioning the data carrier receptacle (40) with the data carrier cover (50) and a data carrier (10) located therebetween (fig. 1 and para. 37-40) about an axis of rotation (42 and 44) into a first rotational position (per para. 33, the backing plate 40 assembly may be pivoted as desired); iii) emitting a laser beam (aforementioned laser pulses) in a controlled manner (para. 31) from a laser source (39), which is adapted to effect irreversible changes (e.g. “lasing” discussed at para. 31) in the data carrier (10) with the laser beam (aforementioned laser pulses), onto the side (e.g. side on which sheet 20a appears) of the data carrier (10) in the first rotational position (per para. 33, the backing plate 40 assembly may be pivoted as desired) in order to record information (aforementioned lasing) in the side of the data carrier (10) having the information surface region (20a); iv) positioning the data carrier receptacle (40) with the data carrier cover (50) and the data carrier (10) located therebetween (fig. 1 and para. 37-40) about the axis of rotation (42 and 44) into a second rotational position (per para. 33, the backing plate 40 assembly may be pivoted as desired); v) emitting a laser beam (aforementioned laser pulses) in a controlled manner (para. 31) from the laser source (39) onto the side of the data carrier (10) that is remote from (fig. 1) the information surface region (20a) in the second rotational position (per para. 33, the backing plate 40 assembly may be pivoted as desired) in order to record information (aforementioned lasing) in the side that is remote from the information surface region (20a); and vi) releasing (para. 47) the data carrier (10) from the data carrier receptacle (40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637